— In an action by former clients against an attorney, inter alia, for breach of a retainer agreement, legal malpractice, and fraud and deceit, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County, dated December 20, 1979, as granted defendant’s motion to dismiss their first cause of action (for breach of contract) on the ground that it was barred by the three-year Statute of Limitations applicable to actions for legal malpractice. Order reversed insofar as appealed from, on the law, with $50 costs and disbursements, and motion to dismiss the first cause of action denied. Plaintiffs’ first cause of action is legally sufficient to sustain a recovery in contract. Accordingly, under the facts of this case, it was error to apply the three-year Statute of Limitations and dismiss it (cf. Boecher v Borth, 51 AD2d 598; Calhoun v Gale, 29 AD2d 766, affd 23 NY2d 756; Gautieri v New Rochelle Hosp. Assn., 4 AD2d 874, affd 5 NY2d 952). Titone, J. P., Gulotta, Cohalan and O’Connor, JJ., concur.